DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first logic” and “second logic” in claims 18-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 13, 14, 18, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (U.S. Patent No. 8,301,832).

Claim 9:
Moore et al. disclose an apparatus, comprising: 
a host device coupled with an interface controller and operable to: 
transmit a read command to the interface controller [figs. 5A; 7; column 17, lines 49-54 – “In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.”]; 
receive a set of data from the interface controller based at least in part on the read command [figs. 5A, 7; column 18, lines 37-42 – “In step 714, the storage module transfers data from a physical location in the solid state memory module to the storage module memory (e.g., 324 in FIG. 3), initiates a DMA transfer of data from storage module memory to client memory, and then upon DMA completion, writes a read command completion to processor completion queue (CQ).”]; 
receive an indication of a request status for the set of data, the request status indicating whether the set of data was requested by the host device [figs. 5A; 7; column 19, lines 1-5 – “In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”]; and 
process the set of data based at least in part on the request status for the set of data [figs. 5A, 7; column 19, lines 9-11 – “In step 726, the client processes the data in its CQ. At this stage, the client has been notified that the read request has been serviced.”].

Claim 13 (as applied to claim 9 above):
Moore et al. disclose, wherein the host device is operable to: 
determine, based at least in part on the request status for the set of data, that the set of data was requested by the host device [figs. 5A; 7; column 19, lines 1-5 – The completion queue entry indicates that the data was requested by the entry in the submission queue. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)]; and 
wherein the host device is operable to process the set of data by being operable to: 
communicate the set of data to a component of the apparatus based at least in part on determining that the set of data was requested by the host device [figs. 5A, 7; column 3, lines 16-19; column 19, lines 9-11 – The data is returned to the requesting entity of the host. (“In one embodiment of the invention, clients (100A, 100M) correspond to any system that includes functionality to issue a read request to the storage appliance (102) and/or issue a write request to the storage appliance (102).” … “In step 726, the client processes the data in its CQ. At this stage, the client has been notified that the read request has been serviced.”)].

Claim 14 (as applied to claim 13 above):
Moore et al. disclose, wherein the host device is operable to: 
receive an indication of a read command identifier associated with the set of data [figs. 5A; 7; column 19, lines 1-5 – “In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”]; and 
determine, based at least in part on the read command identifier, that the set of data is associated with the read command, wherein the set of data is communicated to the component of the apparatus based at least in part on determining that the set of data is associated with the read command [figs. 5A; 7; column 19, lines 1-5 – The completion queue entry indicates that the data was requested by the entry in the submission queue. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].

Claim 18:
Moore et al. disclose an apparatus, comprising: 
first logic coupled with a first bus interface that is configured to interface with a command and address bus, the first logic configured to issue a read command to an interface controller via the command and address bus [figs. 5A; 7; column 17, lines 49-54 – “In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.”]; 
storage coupled with a second bus interface that is configured to interface with a data bus, the storage configured to receive a set of data over the data bus and store information associated with the read command issued to the interface controller by the first logic [figs. 5A, 7; column 18, lines 37-42 – “In step 714, the storage module transfers data from a physical location in the solid state memory module to the storage module memory (e.g., 324 in FIG. 3), initiates a DMA transfer of data from storage module memory to client memory, and then upon DMA completion, writes a read command completion to processor completion queue (CQ).”]; and 
second logic coupled with the storage, the second logic configured to match the read command with a received set of data based at least in part on the information associated with the read command and metadata received with the set of data [figs. 5A; 7; column 19, lines 1-5 – “In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”].

Claim 20 (as applied to claim 18 above):
Moore et al. disclose, 
wherein the first logic is configured to communicate the information associated with the read command to the storage [figs. 5A, 7; column 18, lines 37-42 – “In step 714, the storage module transfers data from a physical location in the solid state memory module to the storage module memory (e.g., 324 in FIG. 3), initiates a DMA transfer of data from storage module memory to client memory, and then upon DMA completion, writes a read command completion to processor completion queue (CQ).”].

Claim 21 (as applied to claim 18 above):
Moore et al. disclose, 
wherein the second logic is configured to communicate the set of data to a component of the apparatus based at least in part on the match between the read command with the set of data [figs. 5A, 7; column 3, lines 16-19; column 19, lines 9-11 – The data is returned to the requesting entity of the host. (“In one embodiment of the invention, clients (100A, 100M) correspond to any system that includes functionality to issue a read request to the storage appliance (102) and/or issue a write request to the storage appliance (102).” … “In step 726, the client processes the data in its CQ. At this stage, the client has been notified that the read request has been serviced.”)].

Claim 22 (as applied to claim 18 above):
Moore et al. disclose, 
wherein the metadata comprises a request status of the set of data that indicates whether the set of data was requested by the apparatus [figs. 5A; 7; column 19, lines 1-5 – The completion queue entry indicates that the data was requested by the entry in the submission queue. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].

Claim 23 (as applied to claim 18 above):
Moore et al. disclose, 
wherein the metadata comprises a read command identifier associated with the set of data, and wherein the second logic is configured to match the read command with the set of data based at least in part on the read command identifier being associated with the read command stored in the storage [figs. 5A; 7; column 19, lines 1-5 – The completion queue entry comprises a read command identifier. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent No. 8,301,832) in view of Beaman (U.S. Patent No. 8,499,102).

Claim 1:
Moore et al. disclose an apparatus, comprising: 
a host device coupled with an interface controller and operable to: 
transmit, to the interface controller, a read command for a first set of data [figs. 5A; 7; column 17, lines 49-54 – “In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.”]; and
receive, during the period of time, a signal indicating whether the second set of data was requested by the host device [figs. 5A; 7; column 19, lines 1-5 – “In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”].
However, Moore et al. do not specifically disclose:
a host device coupled with an interface controller and operable to:
receive, based at least in part on transmitting the read command, a second set of data during a period of time that the first set of data is expected by the host device;
In the same field of endeavor, Beaman discloses:
a host device coupled with an interface controller and operable to:
receive, based at least in part on transmitting the read command, a second set of data during a period of time that the first set of data is expected by the host device [column 9, line 41 – column 11, line 13; claim 1 – A request for a second set of data that overlaps with a first set of data may be used to return the first and second set of data. (“It is possible that one or more of the I/O operations required by a newly-received request is identical to or overlapping with I/O operations required by other requests already received by read scheduler 112. According to one embodiment, read scheduler 112 looks for such overlaps and, when such overlaps occur, establishes a "companion" relationship to avoid redundant retrieval of the same data.” … “in response to an arrival of the second set of data and in response to determining that the first set is completely included within the second set, and in response to determining that the first deadline is not earlier than the second deadline, using the second set of data to fulfill both the previously-received not-yet-fulfilled read request and the new read request without performing separate read operations for the requests;”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moore et al. to include detecting companion read requests, as taught by Beaman, in order to avoid redundant retrieval of the same data while also respecting deadlines for retrieval.

Claim 2 (as applied to claim 1 above):
Moore et al. disclose, wherein the host device is operable to: 
transmit, to the interface controller, a second read command for the second set of data before transmitting the read command for the first set of data, wherein the signal indicates that the second set of data was requested by the host device [figs. 5A; 7; column 17, lines 49-54; column 19, lines 1-5 – Multiple read requests may be sent; responses to read requests are placed in a completion queue. (“In step 700, the client writes a Read Command (read request) to the submission queue (SQ) of the processor in the control module. In one embodiment of the invention, the read command includes a logical address. As discussed above, the content of the logical address may vary based on the implementation.” … “In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].

Claim 3 (as applied to claim 2 above):
Moore et al. disclose, wherein the host device is operable to: 
receive an indication of an identifier for the second read command [figs. 5A; 7; column 19, lines 1-5 – “In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”]; and 
receive an indication of an address hash that indicates a memory address of the second set of data [figs. 5A, 7; column 18, lines 37-58 – DMA is performed to store the data in the client memory. Mapping is then performed to determine the appropriate location to store the data. (““In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.””)].

Claim 4 (as applied to claim 3 above):
Moore et al. disclose, 
wherein the host device is operable to: verify that the second set of data is associated with the second read command based at least in part on the identifier for the second read command and the address hash [figs. 5A, 7; column 18, lines 37-58; column 19, lines 1-5 – The read is processed based on the entry in the completion queue and the location of the copy of the read data in the client memory. (“In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.” … “In step 722, the processor writes the SQ Identifier (which identifies the SQ of the processor) and a Read Command Identifier (which identifies the particular read command the client issued to the processor) to the completion queue (CQ) of the client.”)].

Claim 8 (as applied to claim 1 above):
Moore et al. disclose, wherein the host device is operable to: 
receive the second set of data and the signal according to a predetermined latency [column 15, lines 14-19; column 19, lines 20-23 – “Those skilled in the art will appreciate that when the persistent storage stores data using mirroring that the process described in FIG. 4B guarantees that there will always be at least one copy of any given piece of data that can be read immediately or almost immediately from the persistent storage.” … “Embodiments of the invention allow clients to experience a relatively low guaranteed read latency when using storage appliances that have asymmetric read and write/erase latencies.”].

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent No. 8,301,832) as applied to claim 13 above, and further in view of Beaman (U.S. Patent No. 8,499,102).

Claim 15 (as applied to claim 13 above):
Moore et al. disclose all the limitations above but do not specifically disclose, 
wherein the read command is for a second set of data, and wherein the host device is operable to: determine, based at least in part on a read command identifier associated with the set of data, an address hash associated with the set of data, or both, that the set of data was requested by a second read command transmitted before the read command.
In the same field of endeavor, Beaman discloses:
wherein the read command is for a second set of data, and wherein the host device is operable to: determine, based at least in part on a read command identifier associated with the set of data, an address hash associated with the set of data, or both, that the set of data was requested by a second read command transmitted before the read command [column 9, line 41 – column 11, line 13; claim 1 – A request for a second set of data that overlaps with a first set of data may be used to return the first and second set of data. The combination provides that a single read operation may be performed to satisfy multiple companion read requests. (“It is possible that one or more of the I/O operations required by a newly-received request is identical to or overlapping with I/O operations required by other requests already received by read scheduler 112. According to one embodiment, read scheduler 112 looks for such overlaps and, when such overlaps occur, establishes a "companion" relationship to avoid redundant retrieval of the same data.” … “in response to an arrival of the second set of data and in response to determining that the first set is completely included within the second set, and in response to determining that the first deadline is not earlier than the second deadline, using the second set of data to fulfill both the previously-received not-yet-fulfilled read request and the new read request without performing separate read operations for the requests;”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moore et al. to include detecting companion read requests, as taught by Beaman, in order to avoid redundant retrieval of the same data while also respecting deadlines for retrieval.

Allowable Subject Matter
Claims 5-7, 10-12, 16, 17, 19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wilson et al. (2016/0210159) disclose a dedicated pin for communicating metadata [par. 0075].

Nimmagadda (2018/0059987) disclose partial completion queue entries [par. 0074].

Steele et al. (5,815,675) disclose streaming data out of the read buffer as soon as a portion becomes ready [column 7, lines 40-47].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



13 August 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139